Maroutian v Fuchs (2015 NY Slip Op 00642)





Maroutian v Fuchs


2015 NY Slip Op 00642


Decided on January 26, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 26, 2015

Mazzarelli, J.P., Renwick, DeGrasse, Richter, Clark, JJ.


14055 400882/12

[*1] Yeremia Maroutian, Plaintiff-Appellant,
vJacob Fuchs, Defendant, Games and Economic Behavior, Defendant-Respondent.


Yeremia Maroutian, appellant pro se.
Sills Cummis & Gross P.C., New York (Mark E. Duckstein of counsel), for respondent.

Order, Supreme Court, New York County (Manuel J. Mendez, J.), entered June 12, 2013, which granted defendant Games and Economic Behavior's motion pursuant to CPLR 3211(a)(7) to dismiss the complaint as against it, unanimously affirmed, without costs.
The complaint fails to identify any work published by defendant Games and Economic Behavior which allegedly derived from plaintiff's work. Accordingly, even read liberally and accepting the facts alleged as true, the complaint fails to state a cause of action (see Leon v Martinez , 84 NY2d 83, 87-88 [1994]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 26, 2015
CLERK